     Case: 1:21-cv-00973 Document #: 8 Filed: 03/22/21 Page 1 of 2 PageID #:168

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Jiaxing Zichi Trade Co. Ltd
                                     Plaintiff,
v.                                                       Case No.: 1:21−cv−00973
                                                         Honorable Martha M. Pacold
Ling Yang, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 22, 2021:


         MINUTE entry before the Honorable Martha M. Pacold: Plaintiff's motion to
exceed page limitation [5] is granted. For the reasons set forth in plaintiff's motion [6] and
the temporary restraining order, Plaintiff's motion for a temporary restraining order,
including a temporary injunction, a temporary asset restraint, expedited discovery, and
electronic service of process [6] is granted. Plaintiff's filings support proceeding (for the
time being) on an ex parte basis. Specifically, were defendants to be informed of this
proceeding before a TRO could issue, it is likely assets and websites would be redirected,
thus defeating plaintiff's interests in identifying defendants, stopping defendants'
infringing conduct, and obtaining an accounting. In addition, the evidence submitted by
plaintiff shows a substantial likelihood of success on the merits (including evidence of
active infringement and sales into Illinois), the harm to plaintiff is irreparable, and an
injunction is in the public interest. Electronic service of process does not violate any treaty
and is consistent with due process because it effectively communicates the pendency of
this action to defendants. As other judges in this district have noted, there may be reason
to question both the propriety of the joinder of all defendants in this one action and
whether plaintiff genuinely intends to pursue an accounting (which plaintiff asserts as
justification for an asset freeze), but at this preliminary stage, the court is persuaded that
plaintiff has provided sufficient evidence of coordinated activity and the prospect of an
accounting to justify the requested relief as to all defendants. Expedited discovery is
warranted to identify defendants and to implement the asset freeze. If any defendant
appears and objects, the court will revisit the asset freeze and joinder. Plaintiff shall
deposit with the Clerk of Court ten thousand dollars ($10,000.00), either cash or surety
bond, as security. Enter Sealed Temporary Restraining Order.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
  Case: 1:21-cv-00973 Document #: 8 Filed: 03/22/21 Page 2 of 2 PageID #:169

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
